Opinion issued June 21, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00372-CV
____________

IN RE DUFFY & MCGOVERN ACCOMODATION SERVICES, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Duffy & McGovern Accomodation Services, has filed a petition for
writ of mandamus complaining of Judge Kenneth P. Wise’s
 order, dated February
16, 2005, denying relator’s motion to dismiss or, in the alternative, motion for
summary judgment.  After due consideration, we deny the petition for writ of
mandamus.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.